Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Mr. Joaquin Hernandez during a telephone interview on March 18, 2021.
The application has been amended as follows:
1. (Currently Amended) A device, comprising:
a camera including a first direction of capture and a first frame capture rate; one or more processors; and
a memory coupled to the one or more processors, the memory including one or more instructions that, when executed by the one or more processors, cause the device to:

determine a direction of travel for the device 

adjust the first frame capture rate of the camera to a second frame capture rate based on the magnitude of difference;
wherein determining the direction of travel for the device further comprises:
determine a trajectory of the device; and
predict a future direction of travel for the device based on the trajectory of
the device, wherein the future direction of travel is used as the direction of travel for comparing with the first direction of capture.

12. (Currently Amended) A method of operating a camera of a device, wherein the camera includes a first direction of capture and a first frame capture rate, comprising:
	
determining a direction of travel for the device 
comparing the direction of travel with the first direction of capture to determine a magnitude of difference; and
adjusting the first frame capture rate of the camera to a second frame capture rate based on the magnitude of difference;
wherein determining the direction of travel for the device comprises:
determining a trajectory of the device; and
predicting a future direction of travel for the device based on the trajectory
of the device, wherein the future direction of travel is used as the direction of travel for comparing with the first direction of capture.

21. (Currently Amended) A non-transitory computer-readable storage medium storing one or more programs containing instructions that, when executed by one or more processors of a device, cause the device to perform operations comprising:
determining a 

comparing the direction of travel to the first direction of capture to determine a magnitude of difference; and
adjusting the first frame capture rate of the of the camera to a second frame capture rate based on the magnitude of difference;
wherein determine a direction of travel for the device causes the device to perform operations further comprising:
determining a trajectory of the device; and
predicting a future direction of travel for the device based on the trajectory
of the device, wherein the future direction of travel is used as the direction of travel for comparing to the first direction of capture.

30. (Currently Amended) A device including a camera including a first direction of capture and a first frame capture rate, comprising:

means for comparing the direction of travel to the first direction of capture 
to determine a magnitude of difference; and
means for adjusting the first frame capture rate of the camera to a second frame capture rate based on the magnitude of difference;
wherein the means for determining a direction of travel of the device further performs:
determining a trajectory of the device; and
predicting a future direction of travel for the device based on the trajectory
of the device, wherein the future direction of travel is used as the direction of travel for comparing to the first direction of capture.

Reasons For Allowance

	The following is an examiner’s statement of reasons for allowance:
	The combination as claimed wherein a device and method comprising determine a trajectory of the device; and predict a future direction of travel for the device based on the trajectory of the device, wherein the future direction of travel is used as the direction of travel for comparing with the first direction of capture (of the camera) (claims 1, 12, 21, 30) is not disclosed, suggested, or made obvious by the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagaoka et al. (US 2007/0171033) discloses a vehicle surroundings monitoring apparatus which determines whether there is a possibility of contact between a vehicle and a monitored object around the vehicle with a single camera mounted thereon.  It includes a monitored object extraction process unit (20) which extracts an image portion of the monitored object from an image taken by a single infrared camera (Abstract, lines 1-7).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        March 18, 2021